Citation Nr: 1632030	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  05-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to September 4, 2012 for the award of special monthly compensation at the housebound level.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013 and October 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board observes that the Veteran is in receipt of special monthly compensation at the housebound level from January 5, 2000 to March 1, 2001, during which time his service-connected total left knee arthroplasty was temporarily rated at 100 percent disabling pursuant to 38 C.F.R. § 4.30, and his other service-connected disabilities were rated at least 60 percent disabling.  That prior grant is not disturbed by this decision.


FINDINGS OF FACT

1.  In a rating decision dated in September 2012, the RO increased the Veteran's initial rating for polycystic kidney disease with stage IV renal failure from 80 to 100 percent, effective as of September 4, 2012, and, based on the combination of that rating and his other service-connected disability ratings, granted entitlement to special monthly compensation at the housebound level as of that date.

2.  A May 2013 Board decision determined that a rating in excess of 80 percent for the Veteran's kidney disease was not warranted from October 18, 2005 to Setpember 4, 2012.  This decision was affirmed by the United States Court of Appeals for Veterans Claims (Court) in a January 2015 Memorandum Decision.

3.  An unappealed October 2015 Board decision found that a initial rating higher than 60 percent was not warranted for the Veteran's polycystic kidney disease from March 10, 2004 to October 18, 2005.

4.  The Veteran did not file a timely notice of disagreement with effective date of December 2, 2013 assigned in the April 2014 rating decision awarding service connection for coronary artery disease with cardiomyopathy.

5.  The criteria for an award of special monthly compensation at the housebound level are met as of September 4, 2012, and no earlier.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 4, 2012 for the grant of special monthly compensation at the housebound level prior to September 4, 2012 are not met.  38 U.S.C.A. §§ 1114(s), 5110, 7104 (West 2014); 38 C.F.R. §§ 3.350(i)(1), 3.400(o)(1), 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran is eligible for special monthly compensation at the housebound level where he has a single service-connected disability rated as 100 percent, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1) (statutory housebound).

(Parenthetically, the Board observes that the Veteran does not contend, and the evidence of record does not show, eligibility pursuant to 38 C.F.R. § 3.350(i)(2) (housebound in fact), so further discussion thereof is not warranted.)

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(o).

In this case, VA initially granted service connection for the Veteran's renal insufficiency and polycystic kidney disease in a November 2003 rating decision, and assigned a noncompensable evaluation effective as of January 28, 1999.  In a July 2008 rating decision, the RO found clear and unmistakable error (CUE) in the November 2003 rating decision, recharacterized the disability as polycystic kidney disease with stage IV renal failure, and assigned a 60 percent rating as of January 22, 1999, and an 80 percent rating as of October 18, 2005.  In a September 2012 rating decision, the RO increased the Veteran's rating for his kidney disability to 100 percent, effective as of September 4, 2012-the date of a medical statement from Dr. R. Hoit-and assigned special monthly compensation at the housebound level as of that date based on the 100 percent rating for the kidney disability, and, inter alia, a separate 60 percent rating for a total left knee arthroplasty effective as of March 1, 2001.  In other words, the "date entitlement arose" for effective date purposes is September 4, 2012.  (Prior to September 4, 2012, the Veteran was also in receipt of service connection for a mood disorder, rated 30 percent; gout, rated 20 percent; right knee degenerative joint disease, rated 20 percent; left shoulder degenerative joint disease, rated 20 percent; hypertension, rated 10 percent; left wrist degenerative joint disease, rated 10 percent; right wrist degenerative joint disease, rated 10 percent; cervical spine degenerative joint disease, rated 10 percent; lumbosacral spine degenerative joint disease, rated 10 percent; left ankle degenerative joint disease, rated 10 percent; right ankle degenerative joint disease, rated 10 percent; and erectile dysfunction, rated noncompensable.)  Effectuating an October 2015 Board decision, the RO issued a rating decision in November 2015 which granted an 80 percent rating for the Veteran's kidney disability as of March 10, 2004.

The Veteran has advanced three theories for an earlier effective date for special monthly compensation at the housebound rate.  First, he asserts that the medical evidence of record warrants an earlier date for the assignment of his 100 percent rating for his kidney disability, either in January 1999 or March 2004.  Second, he asserts that the RO should have considered his January 1999 claim for service connection for a kidney disorder as encompassing a claim for service connection for a heart disorder, which was granted at 100 percent as of the December 2, 2013 date of claim.  Third, he asserts that he was told that special monthly compensation was granted as of March 10, 2004 or January 13, 2006.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As discussed below, none of these theories warrant a grant of an earlier effective date for special monthly compensation at the housebound rate.

First, the Veteran contends in an October 2012 statement that he disagrees with the effective date of September 4, 2012 for the assignment of special monthly compensation at the housebound rate because "My Doctor ha[s] stated in his statement dated 10-5-12 that I had markedly decreased function of the kidneys around 1999 and continued through the years."  In his November 2012 notice of disagreement, the Veteran again asserted that he met the standard for a 100 percent rating for his kidney disability in 1999.  In his October 2014 substantive appeal, the Veteran stated that his doctor's statements "clearly showed that I had markedly decreased [kidney] function beginning around April of 2006."  The Veteran made essentially the same contention in letters dated June 2015 and August 2015.  At his May 2016 Board hearing, the Veteran testified that his doctor has documented that his kidney would have deteriorated to moderately decreased functioning by May 10, 2004.  See transcript, pp. 3-4.  The Veteran further testified that "My doctor stated that I had markedly decreased function of my kidneys back in May 2004.  Under the law and rating condition for the kidney disease it says if you have moderately decreased function of your kidneys you should -- a 100 percent should be applied to that condition."  Id., p. 2.
The Veteran's contention that an earlier effective date is warranted based on the severity of his kidney disability prior to September 4, 2012 is unavailing because the issue of entitlement to higher ratings for his kidney disability was previously and finally adjudicated by the Board.  Specifically, in a May 2013 decision, the Board denied entitlement to a rating in excess of 60 percent from January 22, 1999 and to October 18, 2005; and denied entitlement to a rating in excess of 80 percent from October 18, 2005 and to September 4, 2012.  In a January 2015 Memorandum Decision, the Court affirmed that decision in part, and vacated only the denial of a disability rating in excess of 60 percent for the period dated March 10, 2004 to October 18, 2005.  The Veteran did not appeal the Court's decision to the United States Court of Appeals for the Federal Circuit.  In an October 2015 decision, the Board granted an 80 percent rating, but no higher, for the Veteran's kidney disability from March 10, 2004 to October 17, 2005.  The Veteran did not appeal this determination to the Court.  Thus, the May 2013 and October 2015 Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Moreover, a motion to revise the May 2013 Board decision based on CUE is unavailable in light of the Court's affirmance, and there is no motion for revision of the October 2015 Board decision based on CUE of record.  See 38 C.F.R. §§ 20.1400(b), 20.1404(a); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).  As such, the Board is precluded from disturbing the effective dates for the increased ratings for the Veteran's kidney disease in the prior decisions, and the Veteran's first argument is not substantiated.

Second, the Veteran testified at his May 2016 Board hearing that he should have been rated at 100 percent for his heart disability in 2004, and that "the error was made when they didn't include my heart condition with my kidney condition."  See transcript, p. 5.  The Veteran elaborated that "I should get the 100 percent rating from 2004 by what the rating for the kidney disease says and the heart condition.  All that [heart disability] was involved in that [kidney disability] and all that's part of the rating of the kidney disease.  Your heart."  Id., p. 10.

To the extent the Veteran's statement asserts that his heart disability should be rated at 100 percent since 2004, the April 2014 rating decision awarded service connection for coronary artery disease with cardiomyopathy effective December 2, 2013, and there is no statement within the one year appeal period that the Board can reasonably construe as a timely notice of disagreement with the effective date assigned.  Once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE, as there are no freestanding claims for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  There has been no allegation of CUE in the April 2014 rating decision in this case.  Further, although 38 C.F.R. § 4.115a contemplates a higher rating for renal dysfunction where there is "markedly decreased function of kidney or other organ systems, especially cardiovascular," again, the Board has already determined the appropriate ratings for the Veteran's kidney disease in the final May 2013 and October 2015 decisions.  Finally, to the extent the Veteran asserted during his Board hearing that his claim for a kidney condition encompassed a claim for a hearing condition, that claim was ultimately adjudicated in April 2014, and as noted above, the Veteran did not timely dispute the effective date assigned.  Accordingly, the Veteran's second argument is not substantiated. 

Third, in an August 2013 statement, the Veteran asserts that an October 1, 2012 letter from VA informed him that he was granted special monthly compensation as of January 13, 2006.  Similarly, in a January 2016 letter the Veteran wrote that the "effective date for SMC-S [housebound]....should be March 10, 2004, based on [the] rating decision 11/30/2015," which he states granted a 100 percent rating back to March 10, 2004.

The code sheet accompanying the November 30, 2015 correctly shows his receipt of a combined 100 percent schedular rating since March 10, 2004, and does not authorize an award of special monthly compensation prior to September 4, 2012.  See 38 C.F.R. §§ 3.350(i)(1), 4.25.  The VA letter dated October 1, 2012 informs the Veteran that his payment start date for special monthly compensation is October 1, 2012, which is the first day of the first month after September 4, 2012.  On the following page, the VA letter does state that "We granted entitlement to special monthly compensation effective January 13, 2006 because you are housebound....We have enclosed a copy of your Rating Decision for your review.  It provides a detailed explanation of our decision, the evidence considered, and the reasons for our decision."  The accompanying rating decision, dated September 25, 2012, clearly shows that the Veteran was granted special monthly compensation at the housebound level as of September 4, 2012, based on the increase in his rating for his kidney disability as of that date.  To the extent to which the Veteran was misinformed by VA on page 2 of the notice letter, being the recipient of misinformation regarding the claim cannot estop the government from denying a benefit.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414   (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Therefore, he cannot be awarded an unwarranted earlier effective date based on misinformation provided by VA.

Accordingly, all three arguments presented by the Veteran are without merit, and the benefit sought on appeal is denied.


ORDER

Entitlement to an effective date prior to September 4, 2012 for the grant of special monthly compensation at the housebound level is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


